Citation Nr: 1439605	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  09-13 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 2.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant, as a member of the South Carolina Army National Guard, had active service from September 1998 to March 1999 and from February 2003 to May 2004.  He was a member of the National Guard from April 1998 to November 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2009, the Veteran appeared at a hearing before a Decision Review Officer.  In March 2010, he appeared at a hearing before the undersigned Veterans Law Judge.  Transcripts of the hearings are in the Veteran's file.

In September 2010, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to an Agency of Original Jurisdiction (AOJ).  


REMAND

At the hearing before a Decision Review Officer in September 2009 and at the Board hearing in March 2010, the Veteran testified that his diabetes is related to stress.  The Veteran is currently service-connected for posttraumatic stress disorder.

As the evidence of record is insufficient to decide the claim on the applicable theory of service connection, further development is required under the duty to assist.





Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine: 

Whether it is as least as likely as not (a 50 percent or greater probability) that diabetes mellitus, type 2, is caused by or aggravated by service-connected posttraumatic stress disorder. 

The term "aggravation" means a permanent increase in diabetes mellitus, that is, an irreversible worsening of diabetes beyond the natural clinical course and character of the condition due to service-connected posttraumatic stress disorder as contrasted to a temporary worsening of symptoms.

2.  After the above development, adjudicate the claim of service connection on a secondary basis. If the benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



